Citation Nr: 1032112	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-33 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 
percent for the service-connected generalized anxiety disorder.   

2.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connected bilateral hearing loss. 

3.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connected tinnitus.

4.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connecteed residuals of a shell fragment 
wound to the left scapula, muscle group I.     

5.  Entitlement to a total rating based upon individual 
unemployability by reason of service-connected disabilities 
(TDIU). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to September 
1945.  He was awarded the Purple Heart and Combat Infantryman's 
Badge.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2007 of the RO.  

The RO had increased the rating for the service-connected 
generalized anxiety disorder from 30 to 70 percent in a January 
2007 rating decision.  

The Veteran requested a Board hearing in November 2008, but he 
cancelled this request in June 2010. 

On review of the record, the Board finds that the issue of 
service connection for arthritis of the left shoulder and scapula 
has been raised for consideration in this case.  This matter has 
not been developed for appellate review and is referred to the RO 
for appropriate and timely action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The service-connected generalized anxiety disorder currently 
is not shown to be manifested by symptoms consistent with total 
occupational and social impairment.  

2.  The service-connected bilateral hearing loss currently is 
shown to be manifested by level V hearing in the right ear and a 
hearing impairment on the left that more closely resembles that 
of level V.  

3.  The service-connected tinnitus is assigned a 10 percent 
rating, the maximum rating authorized under Diagnostic Code 6260.

4.  The  service-connected residuals of the shell fragment wound 
to the left scapula is manifested by complaints pain and fatigue 
with impairment of Muscle Group I that more closely resembles 
that of moderately severe muscle injury.

5.  Service connection is in effect for generalized anxiety 
disorder which is rated at 70 percent, bilateral hearing loss 
which is rated as 10 percent disabling, tinnitus which is rated 
as 10 percent disabling, residuals of a gunshot wound to the left 
scapula which is rated as 10 percent disabling, and scars of the 
left arm, left and right foreleg, and head which are rated at a 
noncompensable level.  His combined rating is 80 percent.   

6.  The service-connected disabilities including the generalized 
anxiety disorder is shown to preclude the Veteran from securing 
or following a substantially gainful occupation consistent with 
his educational and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 70 
percent for the service-connected generalized anxiety disorder 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (2009).   

2.  The criteria for the assignment of a rating of 20 percent, 
but not higher for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86 including Diagnostic Code 6100 (2009). 

3.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for the service-connected tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87 including 
Diagnostic Code 6260 (2009). 

4.  The criteria for that assignment of a rating of 20 percent, 
but not higher for the service-connected residuals of the shell 
fragment wound to the left scapula with involvement of muscle 
group I have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.71a, 4.73 including 
Diagnostic Code 5301 (2009).  

5.  The criteria for that assignment of a total rating based on 
individual unemployability by reason of service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 2007, 
prior to the initial adjudication of the claims.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for increased ratings and TDIU, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective dates in 
the May 2007 letter.  Therefore, the Board finds the duty to 
notify provisions of VCAA have been fulfilled, and any defective 
notice is nonprejudicial to the Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  The service treatment records 
were obtained and associated with the claims folder.  The Veteran 
did not report treatment for the disabilities.  There is no other 
identified relevant evidence that has not been accounted for.  

The Veteran was provided VA examinations in September 2007 to 
obtain medical evidence as to the current severity of the hearing 
loss, tinnitus, generalized anxiety disorder, and the gunshot 
wound residual to the left scapula region.  He was provided a VA 
examination in December 2006 to obtain medical evidence as to the 
severity of the generalized anxiety disorder.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 
227 (2000).


II.  Entitlement to a disability rating in excess of 70 
percent for generalized anxiety disorder.

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.   

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Fenderson, the Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding that, 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

The rating criteria for rating mental disorders reads as follows:

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation  or own name.  

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), 
p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 


Analysis

The Veteran asserts that a rating in excess of 70 percent is 
warranted for the service-connected generalized anxiety disorder.  
He reports stopping work in 1991 due to job stress aggravating 
his generalized anxiety disorder.  See the February 2007 
application for TDIU.  

Under the criteria for mental disorders, the basis for a 100 
percent schedular rating is a finding of total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 
2004).  

However, on this record, the Board finds that, for the period of 
the appeal, the Veteran is not shown to experience total 
occupational and social impairment due to the service-connected 
generalized anxiety disorder. 

The medical evidence shows that, while the generalized anxiety 
disorder causes deficiencies in most areas including work, there 
is no showing of gross disruption of industrial inadaptability.  

The September 2007 VA examination report indicates that the 
Veteran had worked until the age of 69 and that had appropriate 
affect and normal mood.  His speech and thought process were 
normal.  His judgment was not impaired.  Recent and remote memory 
seemed preserved.  There was no suicidal or homicidal ideation or 
delusions or hallucinations.  

The Veteran reported having symptoms of decreased energy, lack of 
adjustment, hopelessness and periods of sadness.  The examiner 
noted that the Veteran experienced periods of anxiety as a result 
of memories of the war, being alone, and less frequent 
interaction with his children.  The Veteran's GAF score was 60 to 
65 which is mild to moderate symptoms and some difficulty or 
moderate difficulty in social and occupational functioning.  

A December 2006 VA examination report indicates that the Veteran 
reported having increased symptoms and flashbacks since the onset 
of the Iraq war.  He reported no treatment or hospitalizations.  
He had been able to function with the help of his wife, but his 
wife was recently diagnosed with cancer.  

His mental status examination revealed that his present symptoms 
included easy irritability, increased flashbacks upon watching 
images of the Iraq war, periods of palpations, restlessness, 
withdrawal from his family, episodes of anxiety, and not feeling 
at peace with his family.  He reported some depression in the 
form of sadness and constant anxiety.  

The Veteran's GAF score was noted to be 50 and would be 
suggestive of serious impairment in social and occupational 
functioning.  The record shows that the Veteran currently lives 
in a nursing home.  See the June 2010 statement by the Veteran's 
daughter.  

The evidence shows that the generalized anxiety disorder causes 
significant social impairment, but not total social impairment or 
extreme isolation.  He does have contact with his family.  The 
medical evidence shows that the occupational impairment due to 
the generalized anxiety disorder ranges from mild to serious.  

The Board finds that a disability evaluation higher than 70 
percent for the service-connected generalized anxiety disorder is 
not warranted.   

In view of the Court's holding in Hart, supra, the Board has 
considered whether the Veteran is entitled to staged ratings for 
his service-connected generalized anxiety disorder.  It appears 
from the medical evidence that the generalized anxiety disorder 
has remained constant over the entire period.  Accordingly, a 
staged rating under Hart is not for application.  

Finally, the Board will address the question of a higher 
extraschedular rating later in this document.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

As to this particular matter, the Board finds there is no 
evidence of any unusual or exceptional circumstances related to 
his service-connected generalized anxiety disorder that would 
take this case outside the parameters of the established rating 
criteria.  


III.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test.  
Examinations will be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
eleven categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical columns 
in Table VI represent eleven categories of decibel loss based on 
the pure tone audiometry test.  The numerical designation of 
impaired efficiency (I through XI) will be determined for each 
ear by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column appropriate 
to pure tone decibel loss.  

For example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure will be followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) are 55 decibels or more, or where the 
puretone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.


Discussion

The RO assigned a 10 percent rating to the Veteran's service-
connected bilateral hearing loss under the provisions of 
Diagnostic Code 6100.

The Veteran underwent a VA evaluation in September 2007.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
70
85
100
LEFT
N/A
50
70
95
100

The average puretone threshold for the right ear was 75 decibels.  
Speech audiometry revealed speech recognition ability of 76 
percent in the right ear.  The average puretone threshold for the 
left ear was 78.75 decibels.  Speech audiometry revealed speech 
recognition ability of 84 percent in the left ear.  

The findings of the September 2007 evaluation translates to level 
V hearing loss in the right ear and level III hearing loss in the 
left ear when applied to Table VI of the rating schedule.  These 
results translate to a 10 percent rating under Table VII of the 
rating schedule.  

However, the Board finds that the overall hearing results more 
closely approximate a disability picture consistent with level V 
hearing on the left.  This action reflects a reduction of the 
most recently recorded speech discrimation score of 84 to the 
next lower percentage of discrimination category of "76-82" on 
Table VI due to earlier test results suggestive of a greater 
impairment of speech discrimination on the left side.  

Thus, in extending the benefit of the doubt to the Veteran, his 
service-connected bilateral hearing loss disability warrants a 20 
percent rating based on level V hearing in each ear in accordance 
with Table VII.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that the 20 
percent evaluation is warranted for the service-connected hearing 
loss for the entire appeal period.  The Board also notes that the 
Veteran's hearing loss pattern does not fall into the 
"exceptional" patterns described in 38 C.F.R. § 4.86.

On review of the record, the Veteran's symptoms are fully 
contemplated in the schedular criteria, and the Board found no 
unusual or exceptional factors that would suggest that regular 
schedular criteria are inadequate and warrant referral for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds that the Veteran's hearing impairment is 
reasonably contemplated by established criteria of the rating 
schedule.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In summary, a disability evaluation of 20 percent is warranted 
for the service-connected bilateral hearing loss. 


IV.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

A review of the record indicates that in a January 1950 rating 
decision, the RO assigned a 10 percent rating under Diagnostic 
Code 6260 for defective hearing, bilateral with tinnitus.  In 
December 2002, the RO assigned a separate 10 percent rating 
effective on May 10, 2002.      

The Veteran now asserts that a higher rating is warranted for the 
service-connected tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court of 
Appeals for Veterans Claims (Court) held that the pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA appealed 
this decision to the Federal Circuit.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not deferring 
to the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  

The current version of Diagnostic Code 6260 explicitly prohibits 
a schedular rating in excess of 10 percent for tinnitus whether 
perceived in one ear or both.  

Thus, the claim for a schedular rating in excess of 10 percent 
for tinnitus, including based on assignment of separate 10 
percent ratings for each ear, must be denied as lacking legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

In exceptional cases where the schedular evaluation is found to 
be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director of VA's Compensation and 
Pension Service may approve an extra- schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is: a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.

In this case, the Veteran has not identified any specific factors 
which may be considered to be exceptional or unusual in light of 
VA's schedule of ratings, and the Board has been similarly 
unsuccessful in finding exceptional factors.  There is no medical 
evidence that the tinnitus is manifested by any unusual or 
exceptional disability picture.  

The September 2007 VA examination report indicates that the 
Veteran described the tinnitus as intermittent, especially in 
quiet at bedtime.  The Board finds that the Veteran's symptoms 
are consistent with the criteria in the Rating Schedule.  See 
Diagnostic Code 6260 which assigns a 10 percent rating for 
recurrent tinnitus.  

The Veteran's symptoms are normal manifestations of this disorder 
and such symptoms are contemplated under the rating schedule.  
The Board found no factors that would suggest that regular 
schedular criteria are inadequate, and warrant referral for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  


V.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to the left 
scapula, muscle group I.     

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  
38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions. 38 C.F.R. § 4.55(b) (2009).  The specific 
bodily functions of each group are listed at 38 C.F.R. § 4.73 
(2009).

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, unless 
the injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2009); see also 38 C.F.R. § 4.14 (2009).

There will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with exceptions to this rule relating only to 
the knee and the shoulder.  See 38 C.F.R. § 4.55(c) (2009).

Additionally, the combined evaluation of muscle groups acting on 
a single unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles groups I 
and II are acting on the shoulder.  38 C.F.R. § 4.55(d) (2009).  

When compensable muscle group injuries are in the same anatomical 
region, but do not act on the same joint, the rating for the most 
severely injured muscle group will be increased by one level, and 
used as the combined evaluation for all affected muscle groups. 
38 C.F.R. § 4.55(e) (2009).  

Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the purposes of 
determining schedular compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be rated as 
severe, unless (for locations such as the wrist or over the 
tibia) the evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a) (2009).  A through and through 
injury with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b) (2009).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) 
(2009).

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities 
are rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the history 
and complaint, and objective findings.  38 C.F.R. § 4.56(d) 
(2009).

Diagnostic Code 5301, pertains to injuries to Muscle Group I.  
The muscles include the trapezius, levator scapulae and serratus 
mangnus, and these muscles relate to the functions of upward 
rotation of the scapula, and elevation of the arm above shoulder 
level.  Muscle disability under this provision is evaluated for 
the minor arm as follows: slight (no percent); moderate (10 
percent); moderately severe (20 percent), and severe (30 
percent).  38 C.F.R. § 4.73, Diagnostic Codes 5301.

38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  

38 C.F.R. § 4.56 provides that slight muscle disability is found 
where there has been a simple wound of the muscle without 
debridement or infection.  Clinical examination would disclose 
the absence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in muscle 
tissue would be present.  38 C.F.R. § 4.56.

The type of injury associated with a moderate muscle disability 
is a through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard to 
this type of injury should include service department evidence or 
other evidence of in-service treatment for the wound and 
consistent complaints of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  

Objective findings should include entrance and (if present) exit 
scars, small or linear, indicating short track of missile through 
muscle tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  

Objective findings should include entrance and (if present) exit 
scars indicating the track of the missile through one or more 
muscle groups, and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is 
a through and through or deep penetrating wound by a small high-
velocity missile or large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular binding and scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle disability, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  

Objective findings should include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile track, 
and indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, muscles 
swell and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side should indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an area 
where bone is normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in electrodiagnostic 
tests; (D) visible or measurable atrophy; (E) adaptive 
contraction of an opposing group of muscles; (F) atrophy of 
muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; and 
(G) induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).


Analysis

Initially, the Board notes that the Veteran's left arm is his 
non-dominant arm.  See the September 2007 VA examination report.  
A 10 percent rating has been assigned to the service-connected 
residuals of a gunshot wound to the left scapula, muscle group I, 
since September 25, 1945.  This is a protected rating.  See 38 
C.F.R. § 3.951 (2009). 

A higher rating is not warranted for the residuals of the gunshot 
wound to the left scapula, muscle group I, under Diagnostic Code 
5301.  Under this Diagnostic Code, a 20 percent rating is 
warranted for moderately-severe impairment to the muscles of 
Muscle Group I for a non-dominant arm.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5301.  

Moderately severe muscle impairment is warranted for impairment 
due to a through and through wound created by a small high 
velocity missile or large low-velocity missile with debridement, 
prolonged infection, or sloughing of soft parts; and 
intermuscular scarring.  The in-service treatment of the wound 
must have been prolonged.  

Objective findings should include entrance and (if present) exit 
scars indicating the track of the missile through one or more 
muscle groups, and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(2)(3).  

The Veteran was injured by a mortor round explosion and suffered 
wounds from multiple shrapnel fragments in April 1945 during 
combat in Italy.  He had both superficial and deep penetrating 
wounds.  His wounds were initially debrided and was hospitalized 
for five weeks.    

On examination in September 2007, the Veteran reported having 
pain at the site of the injury when he sat and pressed his back 
and scapular region against a wall; after 15 to 20 minutes, the 
pain appeared.  The pain was intermittent.  It was brought on by 
position and stress and was relieved by rest, but he was able to 
function without medication.  See the September 2007 VA 
examination report.    

Significantly, the recent VA examination indicated that there was 
no loss of muscle substance or fascia or impairment of muscle 
tone.  He had no lowered endurance or impairment of coordination.  
His muscle strength was normal in the left shoulder.  There was 
no muscle herniation or muscle injury or damage.  

His left shoulder/arm range of motion was that of flexion to 180 
degrees, abduction to 180 degrees, and internal and external 
rotation to 90 degrees with no pain.  There was no pain, fatigue, 
weakness, lack of endurance or incoordination with repeated 
motion or any additional loss of motion.  

On examination, the shoulder joint was within normal limits.  On 
examination, muscle group I was described as being within normal 
limits.  Significantly, the X-ray studies of the left shoulder 
showed degenerative osteoarthritis of the left shoulder and left 
scapula.  

There is no showing that the Veteran's wound was through and 
through or more than lacerating in nature.  There was no 
prolonged infection or intermuscular scarring.  While his wounds 
were initially debrided, there was no evidence of loss of deep 
fascia or muscle substance or normal firm resistance of the 
muscles.  There is no evidence of muscle impairment compared to 
the sound side.  

Thus, given the absence of documented muscle loss, the Board 
finds that the service-connected shell fragment wound residuals 
of the left posterior scapular region is not shown to be 
productive of more than moderate muscle injury of the Veteran's 
minor shoulder.  Thus, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5301.

Finally, in view of the Court's holding in Hart, supra, the Board 
has considered whether the Veteran was entitled to staged ratings 
for his service-connected gunshot wound to the left scapula.  As 
demonstrated, the disability has essentially remained stable for 
the entire appeal period and there is no credible evidence for 
application of any staged rating.  See the VA examination report 
dated in September 2007 which notes that the residuals of the 
gunshot to the left scapula had not changed.  

The Board finds that the preponderance of the evidence is against 
the claim for a disability rating in excess of 10 percent for 
residuals of a gunshot wound to the left scapula, muscle group I.  
Therefore, the benefit of the doubt doctrine is not applicable 
and the claim for higher initial ratings must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

The Board has considered whether referral for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
indicated.  Although the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the Director 
of VA's Compensation and Pension Service for a rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 
F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun, Id.

Comparing the Veteran's current disability levels and symptoms to 
the Rating Schedule, the degree of disability for this disability 
is contemplated by the Rating Schedule and the assigned schedule 
ratings are adequate.  No referral for an extraschedular 
evaluation is required.  Id.

  
VI.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 

Legal Criteria

Total disability meriting a 100 percent schedular rating exists 
"when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.  Where the schedular disability rating is 
less than 100 percent, a total rating due to individual 
unemployability may nonetheless be assigned if a veteran is 
rendered unemployable as a result of service-connected 
disabilities, provided that certain regulatory requirements are 
satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or 
at odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
veteran actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in determining 
whether a veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992).  However, advancing age, 
any impairment caused by conditions that are not service 
connected, and prior unemployability status must be disregarded 
when determining whether he currently is unemployable.  38 C.F.R. 
§ 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 


Analysis

The Veteran reports being unable to be gainfully employed due to 
the service-connected generalized anxiety disorder.  He stopped 
working in 1991 because he had to make a lot of house calls and 
deal with more people and this caused more stress.  See the 
February 2007 TDIU application and the Veteran's December 2007 
notice of disagreement.  

Service connection is in effect for generalized anxiety disorder 
which is rated at 70 percent, bilateral hearing loss which is 
rated as 10 percent disabling, tinnitus which is rated as 10 
percent disabling, residuals of a gunshot wound to the left 
scapula which is rated as 10 percent disabling, and scars of the 
left arm, left and right foreleg, and head which are rated as 
zero percent disabling.  The Veteran has a combined service-
connected rating of 80 percent.

Thus, the Veteran meets the schedular criteria of 38 C.F.R. § 
4.16(a).  The issue remains whether the service-connected 
disabilities preclude him from engaging in substantial gainful 
employment (i.e., work that is more than marginal, which permits 
the individual to earn a "living wage").  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).  

The evidence of record shows that the Veteran worked in office 
positions after service.  He apparently worked in a veterans 
office for six years and in the loan/financial field for four 
years.  The Veteran worked as a credit manager for two hospitals 
for seven years.  See the September 2007 VA audiometric 
examination report.  He also worked as a field agent for the 
State of Massachusetts from 1986 to 1991.  See the September 2007 
VA psychiatric examination report.  He had twelve years of grade 
school as an educational background.  

In carefully reviewing the entire record, the Board finds that 
the service-connected disabilities including the seriously 
incapacitating generalized anxiety disorder preclude the Veteran 
from performing substantially gainful employment consistent with 
his educational background and his former occupation as a field 
agent.  The evidence further shows that the service-connected 
hearing loss and tinnitus are productive of an elevated level of 
functional impairment.  As noted, the service-connected shell 
fragment wound residuals produce significant impairment of the 
musculature of the left, minor shoulder.  

The service-connected generalized anxiety disorder causes 
occupational impairment that ranging up to serious 
inadaptability.   He reportedly stopped working in 1991 due to 
stress.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   

Accordingly, on this record, the Board finds that the service-
connected disabilities in combination are manifested by a 
diability picture that reflects that the Veteran is prevented 
doing substantially gainful work consistent with his work 
background.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Accordingly, a total rating based on individual unemployability 
by reason of service-connected disability is warranted in this 
case.  




ORDER

An increased rating in excess of 70 percent for the service-
connected generalized anxiety disorder is denied.

An increased rating in excess of 10 percent for the service-
connected bilateral hearing loss is denied.

The claim for an increased rating in excess of 10 percent for the 
service-connected tinnitus is denied under the law.

An increased rating of 20 percent, but no more for the service-
connected residuals of the shell fragment wound to the left 
scapula, muscle group I is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.

A total disability rating based on individual unemployability by 
reason of service-connected disability is granted, subject to the 
regulations controlling the disbursement of VA monetary benefits.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


